Broyles, O. J.
1. This was a proceeding for contempt of court, and the trial judge did not err in overruling the demurrer to the information. See Hendricks v. State, ante, 508.
2. It is not made to appear that the judge erred in denying the motion to declare himself disqualified to preside upon the trial of the case. Hendricks v. State, supra.
3. The evidence was not sufficient to authorize the defendant’s conviction, and the court erred in finding him guilty and imposing sentence.

Judgment reversed.


Luhe and Bloodworth, JJ., concur.